Citation Nr: 0741000	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA death benefits as a helpless child of the 
deceased veteran. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
October 1980, and he died in 1983.  The appellant is the 
veteran's step-son. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a rating decision in December 2002, the RO granted service 
connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant was born on July [redacted], 1965, and attained the age 
of 18 on July [redacted], 1983.  

In December 2003, the National Personnel Records Center 
reported that any medical records of the appellant being 
treated in 1983 as a dependent at the Naval Hospital in 
Charleston, South Carolina were located at the Civilian 
Personnel Records Center.  Although the National Personnel 
Records Center reported forwarding the request for records to 
the proper custodian, there is no record of a response.  

In November 2005, the appellant canceled his scheduled 
hearing before the Board in Washington, DC.  He indicated 
that he was unable to travel and asked to be rescheduled. 

In March 2006, the veteran's representative stated that the 
appellant was receiving Supplemental Security Income from the 
Social Security Administration.  

In light of the above, under the duty to assist, further 
evidentiary development is needed and the case is REMANDED 
for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473. 

2. Ask the appellant to clarify whether 
he wants a hearing and that a hearing 
before the Board can be arranged as a 
videoconference hearing or as a travel 
board hearing, which are conducted at the 
Regional Office so that he would not have 
to travel to Washington, DC. 

3. Ask the appellant for information 
about past employment, including dates of 
employment, as well as any reason for 
termination, if applicable.  

4. Obtain records from the Social 
Security Administration. 

5. Request from the Civilian Personnel 
Records Center any medical records, 
including prescriptions for medication, 
pertaining to treatment of the 
appellant in July and August 1983 as a 
dependent at the Naval Hospital in 
Charleston, South Carolina.  If the 
records do not exist or that additional 
efforts to obtain them would be futile, 
notify the appellant in accordance with 
38 C.F.R. § 3.159(e). 

6. After the above development is 
completed, adjudicate the claim.  If 
the decision remains adverse, furnished 
the appellant a supplemental statement 
of the case and return the case to the 
Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

